ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
Okland Construction Company, Inc.               ) ASBCA Nos. 61649-ADR, 61650-ADR
                                                )            62191-ADR
                                                )
Under Contract No. W912PL-11-C-0007             )

APPEARANCES FOR THE APPELLANT:                     C. Andrew Gibson, Esq.
                                                   Zachary Davis, Esq.
                                                    Stoel Rives LLP
                                                    Portland, OR

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   John F. Bazan, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Los Angeles

               OPINION BY ADMINISTRATIVE JUDGE WOODROW

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that the appeals are sustained. In the nature of a
consent judgment, the Board makes a monetary award to appellant in the amount of
$2,800,000. This amount is inclusive of Contract Disputes Act interest. No further
interest shall be paid.

       Dated: September 16, 2022




                                                   KENNETH D. WOODROW
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

(Signatures continued)
 I concur                                        I concur




 RICHARD SHACKLEFORD                             J. REID PROUTY
 Administrative Judge                            Administrative Judge
 Acting Chairman                                 Vice Chairman
 Armed Services Board                            Armed Services Board
 of Contract Appeals                             of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 61649-ADR, 61650-ADR,
62191-ADR, Appeals of Okland Construction Company, Inc., rendered in conformance
with the Board’s Charter.

      Dated: September 16, 2022



                                             PAULLA K. GATES-LEWIS
                                             Recorder, Armed Services
                                             Board of Contract Appeals




                                         2